SULLIVAN, PJ.
1. Where petition to vacare order allowing claim by Board of County Commissioners for deposit of public funds against loan company in hands of receiver, and to disallow claim, was brought by depositor of loan company some two years after judgment allowing claim in receivership proceeding in which depositor was represented as creditor, such judgment un-reversed, unmodified, and unappealed from on same issues between same parties, held bar to proceedings,, in absence of allegations of fraud, mistake, or irregularity in the original judgment.
2. Statutes relating to vacation of judgments for mistake, fraud, or irregmlarity in original judgment are not basis for proceedings to disallow claim brought two years after re-ceiveiship proceedings in which claim was allowed, and in which plaintiff was represented as creditor and could have objected to claim or have reviewed judgment allowing it.
3. Foreign corporations or individuals, in absence of disabling statute, may sue in courts of this country on principles of comity.
4. Sections 2722, 2723 GC. providing that no award of county funds shall be binding on county, nor shall county’s money be deposited until certain securities are hypotehcated or' bond given, held inapplicable in determining validity of claim by Board of County Commissioners for deposit made with loan company,, since commissioners did not cease to be creditors of loan company whether deposit was legal or illegal.
5. Where Board of County Commissioners had valid claim against loan company in hands of receiver for deposit of public funds, it had right to assign claim for valuable- consideration, and court could in receivership proceeding protect rights of county, since Board of County Commissioners was creditor of loan company.
6. Where Board of County Commissioners deposited public funds with loan company, trust was created in favor of county entitled to preference in funds held by receiver of loan company, whether deposit was legal or illegal.
7. In order to find prefeience in favor of county for public funds deposited with loan company in hands of receiver, it would only be necessary to trace funds.
(Levine, J., concurs. Vickery, J., not participating.)
For reference to full opinion, see Omnibus Index, last page, this issue.